DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 11/06/2020. Claims 1-9 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/06/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATION

 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION. An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)      the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
 This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Claims limitation “a receiving section that receives” and “a control section that controls” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7 and 8 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al. (U.S 11,272,566); hereinafter “Nogami” cited with provisional 62/616,337) in view of Samsung; "Corrections on HARQ Feedback"; 3GPP TSG RAN WG1 #AH 1801, R1-1800453; Vancouver, Canada; January 22-26, 2018 (9 pages); hereinafter “R1-1800453”.
For citation purposes, hereinafter, the Office Action refers to the cited by Nogami et al. with provisional 62/616,337, which qualifies as prior art date.
For claim 1: 
Nogami discloses a user terminal (see Nogami, at least figure 2, 4; user equipment) comprising: 
a receiving section that receives (see Nogami, at least figure 4; item 420; receive section), via a downlink control channel, downlink control information (see Nogami, at least paragraph [0021]; PCCH (e.g., Physical Downlink Control Channel (PDCCH)) may be used for transmitting Downlink Control Information (DCI), and more than one DCI formats may be defined for DCI transmission on the PDCCH)  that is used for scheduling of a physical shared channel (see Nogami, at least paragraph [0021]; a DCI format 1A that is used for scheduling of one physical shared channel (PSCH) (e.g., PDSCH, transmission of one downlink transport block) in a cell is defined as the DCI format for the downlink); and 
a control section that controls a process of receiving certain downlink control information based on a slot format and a candidate slot offset that is used to determine a slot in which the physical shared channel is transmitted (see Nogami, at least paragraph [0073]; a PDCCH with a certain DCI format in Type0-PDCCH common search space schedules a reception of a PDSCH with SIB Type1 (SIB1) or with other SI messages or [0111]; Search space set #0 may be associated with a certain DCI format (e.g., DCI format 1, fallback DCI format), and search space set #1 may be associated with another certain DCI format (e.g., DCI format 2, regular DCI format)) and [00162]; PDSCH and/or PUSCH RE mapping may be affected by higher layer signaling and/or layer-1 signaling such as a PDCCH with a DCI format 1 and 2).
Nogami discloses a UE 102 may have to monitor a set of PDCCH candidates where monitoring implies decoding each PDCCH candidate according to the monitored DCI formats (see Nogami, at least paragraph [0069]-[0070]) and a PDCCH monitoring periodicity of kp slots by higher layer parameter CORESET-monitor-period-DCI, and a PDCCH monitoring offset of op slots, where 0<=op<kp, by higher layer parameter CORESET monitor-offset-DCI; and a PDCCH monitoring pattern within a slot, indicating first symbol(s) of the control resource set within a slot for PDCCH (see Nogami, at least paragraph [0110]), but does not explicitly disclose a candidate slot offset.
R1-1800453, from the same or similar fields of endeavor, discloses PDCCH monitoring occasions where PDCCH occasions may appear once every several slots and multiple K0 are configured to support both self and cross-slot scheduling, then, more than one DL slot can be the candidate PDCCH monitoring slot associated with one PDSCH. Therefore, PDCCH occasions for HARQ-ACK codebook determination should be determined by both PDCCH to PDSCH slot offset K0 (e.g consider only slot-based PDSCH, a set of configured K0 = 0,1,2,3, a set of configured K1 =0,1,2,…7, and PDCCH periodicity of 2 slots (see R1-1800453, at least section 2, 2.1, figure 1).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by R1-1800453. The motivation for doing this is to provide a system networks can communication quality. 
For claim 2: 
In addition to rejection in claim 2, Nogami- R1-1800453 further discloses wherein the control section controls whether to monitor the certain downlink control information based on the slot format and the candidate slot offset at a monitoring occasion of the downlink control channel (see R1-1800453, at least section 2, 2.1, figure 1; PDCCH monitoring occasions where PDCCH occasions may appear once every several slots and multiple K0 are configured to support both self and cross-slot scheduling, then, more than one DL slot can be the candidate PDCCH monitoring slot associated with one PDSCH. Therefore, PDCCH occasions for HARQ-ACK codebook determination should be determined by both PDCCH to PDSCH slot offset K0 (e.g consider only slot-based PDSCH, a set of configured K0 = 0,1,2,3, a set of configured K1 =0,1,2,…7, and PDCCH periodicity of 2 slots).
For claim 3: 
In addition to rejection in claim 3, Nogami- R1-1800453 further discloses wherein the control section controls interpretation of a slot offset designated by the certain downlink control information based on the slot format and the candidate slot offset at a monitoring occasion of the downlink control channel formats (see Nogami, at least paragraph [0069]-[0070]) and a PDCCH monitoring periodicity of kp slots by higher layer parameter CORESET-monitor-period-DCI, and a PDCCH monitoring offset of op slots, where 0<=op<kp, by higher layer parameter CORESET monitor-offset-DCI; and a PDCCH monitoring pattern within a slot, indicating first symbol(s) of the control resource set within a slot for PDCCH monitoring (see Nogami, at least paragraph [0110], and [0073]; a PDCCH with a certain DCI format in Type0-PDCCH common search space schedules a reception of a PDSCH with SIB Type1 (SIB1) or with other SI messages or [0111]; Search space set #0 may be associated with a certain DCI format (e.g., DCI format 1, fallback DCI format), and search space set #1 may be associated with another certain DCI format (e.g., DCI format 2, regular DCI format)) and [00162]; PDSCH and/or PUSCH RE mapping may be affected by higher layer signaling and/or layer-1 signaling such as a PDCCH with a DCI format 1 and 2).
For claim 5: 
In addition to rejection in claim 5, Nogami- further discloses wherein the candidate slot offsets are multiple slot offsets that are configured by upper layer signaling (see Nogami, at least paragraph [0105]; [0148]; [0110]; a PDCCH monitoring periodicity of kp slots by higher layer parameter CORESET-monitor-period-DCI, and a PDCCH monitoring offset of op slots, where 0<=op<kp, by higher layer parameter CORESET monitor-offset-DCI; and a PDCCH monitoring pattern within a slot, indicating first symbol(s) of the control resource set within a slot for PDCCH monitoring, by higher layer parameter) or see (see R1-1800453, at least section 2, 2.1, figure 1). The motivation for doing this is to provide a system networks can communication quality. 
For claim 6: 
For claim 6, claim 6 is directed to a method for a user terminal which has similar scope as claim 1. Therefore, claim 6 remains un-patentable for the same reasons.
For claim 7: 
In addition to rejection in claim 7, Nogami- R1-1800453 further discloses wherein the candidate slot offsets are multiple slot offsets that are configured by upper layer signaling (see Nogami, at least paragraph [0105]; [0148]; [0110]; a PDCCH monitoring periodicity of kp slots by higher layer parameter CORESET-monitor-period-DCI, and a PDCCH monitoring offset of op slots, where 0<=op<kp, by higher layer parameter CORESET monitor-offset-DCI; and a PDCCH monitoring pattern within a slot, indicating first symbol(s) of the control resource set within a slot for PDCCH monitoring, by higher layer parameter) or see (see R1-1800453, at least section 2, 2.1, figure 1). The motivation for doing this is to provide a system networks can communication quality. 
For claim 8: 
In addition to rejection in claim 8, Nogami- R1-1800453 further discloses wherein the candidate slot offsets are multiple slot offsets that are configured by upper layer signaling (see Nogami, at least paragraph [0105]; [0148]; [0110]; a PDCCH monitoring periodicity of kp slots by higher layer parameter CORESET-monitor-period-DCI, and a PDCCH monitoring offset of op slots, where 0<=op<kp, by higher layer parameter CORESET monitor-offset-DCI; and a PDCCH monitoring pattern within a slot, indicating first symbol(s) of the control resource set within a slot for PDCCH monitoring, by higher layer parameter) or see (see R1-1800453, at least section 2, 2.1, figure 1). The motivation for doing this is to provide a system networks can communication quality. 
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims, set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Akkarakaran et al. (U.S 2018/0310333), discloses a first PDCCH transmitted in slot n1 may schedule a PDSCH (or PUSCH) within slot n1+k01, where k01 represents a delay or offset from slot n1. Kim et al. (U.S 2017/0230915), discloses monitoring subframes Cl 1, C12, and C13 of candidate D2D control information and the UE performs monitoring on the last subframe C13 2003 of the candidate subframes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
03/12/2022